IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

INCYTE CORPORATION,
Plaintiff,

C.A. No. NI5C-09-055 MMJ CCLD

Vv.

FLEXUS BIOSCIENCES, INC.,
TERRY ROSEN, and JUAN JAEN,

Defendants.

Newer Nee Neer” Nae? Nee Nee? eee eee ee” See”

FINAL ORDER AND JUDGMENT
This 21% day of May, 2019, the Court hereby enters a Final Order and
Judgment, pursuant to Superior Court Civil Rule 58, as decided by the jury
pursuant to the November 7, 2018 Verdict Form.
All parties shall bear their own attorneys’ fees.

IT IS SO ORDERED.

¢

The Hoyférable y M. Johnston